UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB/A xAnnual report under section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2007 ¨Transition report under section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition Period from to Commission file number: 000-30096 ORGANIC RECYCLING TECHNOLOGIES INC. (Name of small business issuer in its charter) Nevada 77-0454933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 210 Broadway, Unit 208 Orangeville, Ontario L9W5G4 (Address of principal executive offices, including Zip Code) (888) 419-0430 (Issuer’s telephone number) Securities registered under Section 12(b) of the Act: (Title of Class) Name of exchange on which registered None None Securities registered under Section 12(g) of the Act:Common Stock, $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. ¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨ Yes x No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes x No The issuer’s revenues for its most recent fiscal year were: None The aggregate market value of the voting common equity held by non-affiliates of the registrant, based on the average of the closing bid and asked prices as of December 31, 2007 as reported on the OTC Bulletin Board, was $16,311,973. Shares of common stock held by each officer and director and by each person who owns five percent or more of the outstanding common stock have been excluded from this calculation as such persons may be considered to be affiliated with the issuer. As of December 14, 2007, the registrant had 52,761,740 shares of Common Stock, $0.001 par value per share, issued and outstanding. Transitional Small Business Disclosure Format:¨ Yes x No - 2 - EXPLANATORY NOTE Organic Recycling Technologies, Inc., (the “Company”), is filing this Amendment No. 1 on Form 10-KSB/A (the “Amendment”) to its Annual Report on Form 10-KSB for the year ended September 30, 2007, (the “2007 Form 10-KSB”), originally filed with the U.S. Securities and Exchange Commission on January 10, 2008, to amend Item 7 “Consolidated Financial Statements” and Item 6 “Managements Discussion and Analysis of Financial Condition of Plan of Operation” (the “MD&A”) as more specifically described in the Explanatory Note 1 below. The remainder of the information contained in the 2007 Form 10-KSB is not amended hereby and remains as set forth in the original filing. Explanatory Note 1 The line item “Cash” reflected in the Balance Sheet contained in the 2007 Form 10-KSB was understated by $172,078 and Accumulated comprehensive loss was overstated by $172,078. The revised amount of Cash and Accumulated comprehensive loss at September 30, 2007 should be $761,365 and $432,127, respectively. The error was discovered as a result of miscalculations of the foreign currency exchange rate fluctuations between the Canadian dollar and United States dollar throughout the year ended September 30, 2007. The Company has put into place additional checks and procedures to insure that subsequent calculations as a result of foreign currency exchange rates are recorded accurately in the Company’s financial statements. The increase in Cash balance and reduction in Accumulated comprehensive loss has a ripple effect throughout the Company’s Consolidated Financial Statements and they have accordingly been revised in this Amendment. In addition, certain sections in the MD&A, in particular “Liquidity and Financial Condition”, have been revised to accurately reflect the correct balances. PLEASE NOTE THAT THE INFORMATION CONTAINED IN THIS FORM 10-KSB/A, INCLUDING THE FINANCIAL STATEMENTS AND THE NOTES THERETO, DOES NOT REFLECT EVENTS OCCURRING AFTER THE DATE OF THE 2007 FORM 10-KSB OR MODIFY OR UPDATE THOSE DISCLOSURES AFFECTED BY SUBSEQUENT EVENTS. Special Note Regarding Forward Looking Statements In addition to historical information, this Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We use words such as "believe," "expect," "anticipate," "project," "target," “plan,” "optimistic," "intend," "aim," "will" or similar expressions to identify forward-looking statements. Such statements include, among others, those concerning our expected financial performance, liquidity and capital resources and strategic and operational plans, as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, as well as assumptions that if they were to ever materialize or prove incorrect, could cause the results of the Company to differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include the risks identified in Item 1A. “Risk Factors,” included in the 2007 Form 10-KSB which was filed on January 10, 2008. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including statements regarding new and existing products, technologies and opportunities; statements regarding market and industry segment growth and demand and acceptance of new and existing products; any projections of sales, earnings, revenue, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding future economic conditions or performance; any statements of belief or intention; any of the factors mentioned in the "Risk Factors" section of the Company included in the 2007 Form 10-KSB filed on January 10, 2008; and any statements or assumptions underlying any of the foregoing.
